DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,715,859. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (16/923,449)…equates to…U.S. Pat. (10,264,322).
	As to claim 1, the claimed “A method…” equates to “A broadcast signal reception method…” of Pat ‘859 (Col.179, lines 45+);
	the claimed "receiving the broadcast signal….”;  and “demodulating the received signal…” equates to "receiving the broadcast signal….”;  and “demodulating the received signal…” of Pat ‘859 (Col.179, lines 46-57); 
	the claimed “frame parsing the signal frame…”; “the signal table…”; “the service signaling information…”; “time de-interleaving the signal frame” equates to “frequency de-interleaving…”; “time de-interleaving …” of Pat ‘859 (Col.179, lines 49-55);
	the claimed “parsing the signal table…”; “the broadband network based on a bootstrapping…”; “the broadcast network based on a bootstrapping…”; “time de-interleaving the signal frame” equates to “first interleaving operation…”; “a second interleaving operation…”; “in response to the bootstrapping…” of Pat ‘859 (Col.179, line 64-Col.180, line 13);
	the claimed “parsing the service signal information including transport session…” equates to “acquiring components carried in a plurality of transport packets…” of Pat ‘859 (Col.180, lines 14-19).
	Claims 2-5 are met in claims 2-5 of Pat’859 (Col.180, lines 20-40).

	Claims 7-10 are met as previously discussed in claims 2-5.
	As to claim 11, the claimed “A method…” is composed of the same structural elements that were discussed with respect to claim 1. 
	Claims 11-15 are met as previously discussed in claims 2-5.
	As to claim 16, the claimed “An apparatus…” is composed of the same structural elements that were discussed with respect to claim 1. 
	Claims 17-20 are met as previously discussed in claims 2-5
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 1-20 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Hong et al (2014/0195879).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
           As to claim 1, HONG discloses a method for receiving a broadcast signal, the method comprising:
           Receiving a broadcast signal frame (Electronic Service Guide "ESG"); demodulating the received broadcast signal by an OFDM (Orthogonal Frequency Division Multiplex) scheme (figs.1-17+, [0012-0014], [0089-0099] and [0110-0118] and [0133-0139])
	frame parsing the signal frame carrying broadcast data, signaling table for a service, the broadcast data and the signaling table is transmitted through a broadcast network, the signaling table including a service identifier identifying the broadcast service, category information indicating a category of the broadcast service and bootstrapping information to obtain a service signaling information for the broadcast service, the service signaling information is transmitted via either the broadcast network or a broadband network that is different from the broadcast network ([0068], [0434-0444], not limited) or a broadband network ([0011-0012], [0134], 0143-0146] and [0153-0162], not limited) that is different from the terrestrial network ([0012-0017], [0068-0070] [0379-0380] and [0434- note the receiver receives, demodulates, processes and maps various signal frames from the broadcast or RF band(s): plurality of broadcast services (Terrestrial, OMA-BCAST, DVB-IPDC, etc.,) the broadcast (BC) signal, including IP based multicast broadcast services; the receiver receives the TS which includes session ID, session name, sessions attributes, etc., for distinguishing data corresponding to a service for each component; e.g., if IP streams are received, the IP service information (ESG information, bootstrap information, provider information or IP address information of the service, etc.), the receiver, receives PLPs  and uses PLP-GROUP-ID field to locate the services components related to the service type and merges the services accordingly; note further that the BC signaling including...the transmission frame includes a preamble having signaling information and PLPs data that includes a based layer and enhancement layer of the BC service, the signaling information includes signaling information about a bootstrap including an ID that identifies a PLP carrying the bootstrap IP packet; Decoding the PLPs decodes the bootstrap and the ESG; note further that the data and signaling information are encoded in FLUTE sessions which includes the IP and BTS signaling;
	Time de-interleaving the signal frame; parsing the signaling table to acquire the service signaling information, the service signaling information is acquired via: the broadband network based on a bootstrapping information that includes URL (Uniform Resource Locator) information of the service signaling information, or the broadcast network based on a bootstrapping information that includes an IP (Internet Protocol) address of an IP packet carrying the service signaling information; and parsing the service signaling information including transport session information for one or more transport packets carrying one or more SGDDs (Service Guide Delivery Descriptors) (fig.7, 14, 23, 36-40, [0079-0085], [0092-0093], [0143], [0162-0169], [0411-0420], [0454-0462], [0471], [0495], [0504-0506] and [0544-0551]), note the system flexibly respond to the broadcasting communication environment to dynamically process the received signaling data associated with the received DTV content; discloses that the bootstrapping information, the ESG, metadata and data for the service are encoded using FLUTE session outputted in an IP packet format; Video component IP "IP-VIDEO", Audio component "IP-AUDO", etc., are outputted through the PLP path; the PLP includes IP-PLP mapping information, bootstrap and ESG signaling information; furthermore that the receiver receives additional broadcast service and receives plurality of broadcast services (Terrestrial, OMA-BCAST, DVB-IPDC, etc.,) the broadcast (BC) signal; the receiver receives the TS which includes session ID, session name, sessions attributes, etc., distinguish the data corresponding to a service for each component; e.g., if IP streams are received, the IP service information (ESG information, bootstrap information, provider information or IP address information of the service, etc.), the receiver and if URL the signaling information is processed accordinglg, uses the PLPs  to filter desired signaling including bootstrap information for processing of a specific type of broadcast signals received via the broadcast network including terrestrial network and furthermore filter desired signaling including bootstrap signaling for processing of desired content received via the broadband network; note PLP-GROUP-ID field to locate the services components related to the service type and merges the services accordingly; and further disclose channel scanning/searching process (figs.25-32, [0043], [0049], [0161], [0428] and [0462-0465]) and where the receiver enables fast reception of bootstrap signaling ([0011], [0017], [0219] and [0495-0496]), at the receiver
	As to claim 2, HONG further discloses wherein the transport session information includes ROUTE session information of a ROUTE session to which the one or more transport packets belong ([0162-0169], [0406-0414] and [0495-0516]).
           As to claim 3, HONG further discloses wherein acquiring components carried in the one or more transport packets, and wherein the components are data for ESG (Electronic Service Guide) service, that is represented by in response to the service identifier and the category information, carried in one or more SGDUs (Service Guide Delivery Units), the service signaling information describing transport 
           As to claim 4, HONG further discloses wherein the service signaling information includes an MPD (Media Presentation Description) ([0438], [0460] [0485] and [0614+]).
           As to claim 5, HONG further discloses wherein a payload of the transport packet carries one of a contiguous portion of an object for the broadcast service ([0162-0169], [0406-0414] and [0495-0516]).
	As to claim 6, the claimed "An apparatus for receiving a broadcast signal…” is composed of the same structural elements that were discussed in claim 1.
             Claim 7 is met as previously discussed in claim 2.
             Claim 8 is met as previously discussed in claim 3.
             Claim 9 is met as previously discussed in claim 4.
             Claim 10 is met as previously discussed in claim 5.
	As to claim 11, the claimed "A method for transmitting a broadcast signal…” is composed of the same structural elements that were discussed in claim 1.
             Claim 12 is met as previously discussed in claim 2.
             Claim 13 is met as previously discussed in claim 3.
             Claim 14 is met as previously discussed in claim 4.
             Claim 15 is met as previously discussed in claim 5.
	As to claim 16, the claimed "An apparatus for transmitting a broadcast signal…” is composed of the same structural elements that were discussed in claim 1.
             Claim 17 is met as previously discussed in claim 2.
             Claim 18 is met as previously discussed in claim 3.
             Claim 19 is met as previously discussed in claim 4.
             Claim 20 is met as previously discussed in claim 5.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG